             Case 2:21-cv-01064-JCM-EJY Document 27
                                                 29 Filed 08/16/21
                                                          08/17/21 Page 1 of 3
                                                                             4



1    James J. Lee, Esq.
     NV Bar No. 1909
2
     LEGAL OFFICES OF JAMES J. LEE
3    2620 Regatta Drive #102
     Las Vegas, NV 89128
4    *****
     600 W. Broadway St. Suite 920
5
     San Diego, CA 92110
6    Cell: 702-521-4377
     Ofc: 702-664-6545
7    Fax: 702-946-1115
     james@leelitigate.com
8

9    Attorney for Plaintiffs Elba Servin, Brian Gomez,
     and Nataly Pueblas
10
                                     UNITED STATES DISTRICT COURT
11
                                      FOR THE DISTRICT OF NEVADA
12
     ELBA SERVIN, BRIAN GOMEZ, and                                Case No.: 2:21-CV-01064-JCM-EJY
13   NATALY PUEBLAS,

14                             Plaintiffs,
                                                                  STIPULATION AND ORDER TO
15   vs.                                                          EXTEND TIME TO RESPOND TO
                                                                  DEFENDANTS’ MOTION TO
16   SILVINO HINOJOSA, TOPGOLF USA LAS
     VEGAS, LLC, TOPGOLF USA, INC., DOES                          DISMISS PLAINTIFFS’ FIRST
17   I through X, inclusive, and ROES I through X,                AMENDED COMPLAINT
     inclusive,
18                                                                             (SECOND REQUEST)
                               Defendants.
19

20

21

22

23
             Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiffs Elba Servin, Brian Gomez and
24
     Nataly Pueblas (collectively, “Plaintiffs”) and Defendants Topgolf USA Las Vegas, LLC and Top
25
     Golf USA, Inc. (collectively, “TG Defendants”) 1 , by and through their respective counsel of
26
     record, hereby stipulate and agree to extend the time for Plaintiffs to respond to Defendants
27

28   1
       Defendant Silvino Hinojosa is currently incarcerated in the Clark County Detention Center and has not yet appeared
     in this matter.




                                                            -1-
            Case 2:21-cv-01064-JCM-EJY Document 27
                                                29 Filed 08/16/21
                                                         08/17/21 Page 2 of 3
                                                                            4



1
     Topgolf USA Las Vegas, LLC and Topgolf USA, Inc.’s Motion to Dismiss Plaintiffs’ First
2
     Amended Complaint (ECF No. 17). Plaintiffs’ response to Defendants’ Motion to Dismiss is
3
     currently due August 16, 2021. Plaintiffs request an extension of time up to and including August
4
     17, 2021, in which to respond. This is the parties’ second request for an extension of time.
5
            This Stipulation is made in good faith and is not intended for purposes of delay.
6
     DATED this 16th day of August, 2021.               DATED this 16th day of August, 2021.
7

8    LAW OFFICES OF JAMES J. LEE                     OGLETREE, DEAKINS, NASH, SMOAK &
                                                     STEWART, P.C.
9
     /s/ James J. Lee                                /s/ Suzanne L. Martin
10
     James J. Lee                                    Suzanne L. Martin
11   Nevada Bar No. 1909                             Nevada Bar No. 8833
     Law Offices of James J. Lee                     OGLETREE, DEAKINS, NASH, SMOAK &
12   2620 Regatta Drive #102                         STEWART, P.C.
     Las Vegas, NV 89128                             Wells Fargo Tower
13
     Attorney for Plaintiffs                         Suite 1500
14                                                   3800 Howard Hughes Parkway
                                                     Las Vegas, NV 89169
15
                                                     Molly M. Rezac
16
                                                     Nevada Bar No. 7435
17                                                   200 S. Virginia Street, 8th Floor
                                                     Reno, NV 89501
18                                                   Attorneys for Defendants Topgolf USA
                                                     Las Vegas, LLC and Top Golf USA,
19
                                                     Inc.
20

21                                               ORDER
22
            IT IS SO ORDERED.
23

24                                         UNITED STATES DISTRICT JUDGE
25                                                    August 17, 2021
                                           DATED:
26

27

28




                                                    -2-
            Case 2:21-cv-01064-JCM-EJY Document 27
                                                29 Filed 08/16/21
                                                         08/17/21 Page 3 of 3
                                                                            4



1
                                     CERTIFICATE OF SERVICE
2
             I hereby certify that I electronically transmitted the foregoing STIPULATION AND
3
     ORDER TO EXTEND TIME TO RESPOND TO DEFENDANTS MOTION TO DISMISS
4
     PLAINTIFFS’ FIRST AMENDED COMPLAINT to the Clerk’s Office using the CM/ECF
5
     System for filing and transmittal of a Notice of Electronic Filing to the following CM/ECF
6
     registrants:
7

8

9
         Suzanne Martin (suzanne.martin@ogletree.com)
10       Molly Reznac (molly.reznac@ogletreedeakins.com)
11

12           Pursuant to FRCP 5(b), I hereby further certify that service of the foregoing was made on

13   August 16, 2021, by depositing a true and correct copy of same for mailing, first-class mail,

14   postage prepaid thereon, at San Diego, California, addressed to the following:

15   Silvino Hinojosa, ID #01722886
16   Clark County Detention Center
     330 S. Casino Center Boulevard
17   Las Vegas, NV 89101-6102
     Defendant in pro se
18

19        DATED this 16th day of August, 2021.
20

21
                                                     /s/ Ashley Kuhnert
22
                                                     An employee of Legal Offices of James J. Lee
23

24                                                                                             48193731.1


25

26

27

28




                                                    -3-
           Case
            Case2:21-cv-01064-JCM-EJY
                 2:21-cv-01064-JCM-EJY Document
                                        Document27-1 Filed08/17/21
                                                 29 Filed  08/16/21 Page
                                                                     Page41ofof41



1
                                     CERTIFICATE OF SERVICE
2
             I hereby certify that I electronically transmitted the foregoing STIPULATION AND
3
     ORDER TO EXTEND TIME TO RESPOND TO DEFENDANTS MOTION TO DISMISS
4
     PLAINTIFFS’ FIRST AMENDED COMPLAINT to the Clerk’s Office using the CM/ECF
5
     System for filing and transmittal of a Notice of Electronic Filing to the following CM/ECF
6
     registrants:
7

8

9
         Suzanne Martin (suzanne.martin@ogletree.com)
10       Molly Reznac (molly.reznac@ogletreedeakins.com)
11

12           Pursuant to FRCP 5(b), I hereby further certify that service of the foregoing was made on

13   August 16, 2021, by depositing a true and correct copy of same for mailing, first-class mail,

14   postage prepaid thereon, at San Diego, California, addressed to the following:

15   Silvino Hinojosa, ID #01722886
16   Clark County Detention Center
     330 S. Casino Center Boulevard
17   Las Vegas, NV 89101-6102
     Defendant in pro se
18

19        DATED this 16th day of August, 2021.
20

21
                                                     /s/ Ashley Kuhnert
22
                                                     An employee of Legal Offices of James J. Lee
23

24                                                                                             48193731.1


25

26

27

28




                                                    -3-
